United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1604
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

     Rayshon Gartley, also known as Easy, also known as Rayshawn Gartley

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: February 15, 2021
                              Filed: May 5, 2021
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, ARNOLD and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

      The district court1 decided not to reduce Rayshon Gartley’s 262-month prison
sentence under the First Step Act. See Pub. L. No. 115-391, 132 Stat. 5194 (2018).


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
Even “if the defendant [was] eligible,” the court stated, it “would decline in its
discretion to grant” relief. We affirm.

      The government does not dispute that Gartley was eligible for a sentence
reduction. After all, he was convicted of conspiracy to distribute at least 50 grams
of cocaine base and committed the offense before the effective date of the Fair
Sentencing Act. See Pub. L. No. 111-220, § 2(a)(1), 124 Stat. 2372, 2372 (2010);
United States v. Banks, 960 F.3d 982, 984 (8th Cir. 2020) (involving the same
offense). So, in the words of the First Step Act, he committed a “covered offense.”
§ 404(a), 132 Stat. at 5222.

       Even though Gartley was eligible for a sentence reduction, however, he was
not entitled to one. § 404(c), 132 Stat. at 5222 (“Nothing in this section shall be
construed to require a court to reduce any sentence pursuant to this section.”). For
several reasons, including his extensive criminal history and the amount of drugs
involved, the district court denied one in its discretion. 2 This exercise of discretion
means that any initial error in finding Gartley ineligible was harmless. See United
States v. Howard, 962 F.3d 1013, 1015 (8th Cir. 2020) (describing a remand under
these circumstances as “an exercise in futility”).

       Nor, contrary to Gartley’s argument, was the district court required to say
more. See United States v. Moore, 963 F.3d 725, 727–29 (8th Cir. 2020). In fact,
we have already held that a “complete review” does not require consideration of the
statutory sentencing factors. Id.; see 18 U.S.C. § 3553(a). So to the extent the court
failed to address various legal changes and post-sentencing rehabilitation, there was
no reversible error. See United States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019)
(stating that a district court “need not adjust a sentence based on rehabilitation”); see
also Banks, 960 F.3d at 985 (explaining that “not every reasonable argument


      2
      In our view, when the district court cryptically remarked that the “plea
agreement was negotiated with the same considerations that would be present if the
defendant were indicted today,” it was likely referring to these two factors.

                                          -2-
advanced by a defendant requires a specific rejoinder by the judge” (quotation marks
omitted)).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                        -3-